BLATCHFORD, District Judge.
I concur in the conclusion of the register.
The register also certified that a claim presented by Samuel H. Johnson as a creditor had been objected to by the bankrupt, as being founded on an indorsement of a note by the bankrupt, for which he received no consideration; that it appeared that a few days before the date of the note, Hogel, the maker of the note, and the bankrupt, made an agreement that the bankrupt should furnish said maker with money to take out a patent, and that the bankrupt was to pay the expense of taking it out; that the note, indorsed by the bankrupt, was given to Johnson for labor as a chemist upon the patent; that most of the work had been done before the making of the agreement; and that, under the agreement, the bankrupt received an interest in the patent, prior to the making of the note. The register certified that the claim was a legal one, and must be allowed.
BLATCHFORD, J. I concur in the conclusion of the register.
The register further certified that the bankrupt had objected to the proof of debt of the petitioning creditors, on the ground that the debt was founded on a judgment which had been set aside by the court in which it was obtained, and that it appeared that the judgment in question, which had been entered on an inquest against the bankrupt, had been vacated by the court, subsequent to the presentation of the proof of debt. The register gave his opinion that the creditors might be allowed to attach to their claim a statement of the items on which it was founded.